Mr. Presiding Justice F. A. Smith delivered the opinion of the court. 4. Insurance, § 503*—when vested rights of beneficiary protected in equity. The principle that vested rights may be acquired in mutual benefit insurance which courts of equity will enforce applies likewise to life insurance policies. 5. Insurance, § 822*—assignability of benefit certificate. While a benefit certificate is not assignable at law, all beneficial interest therein may be transferred in equity; and equitable rights may be acquired in a benefit certificate which will be enforced in equity. 6. Witnesses, § 155*—when wife is competent concerning transactions regarding certificate of insurance. As against the claim of another to the proceeds of insurance as beneficiary, the wife of the member originally designated in the benefit certificate is incompetent to testify to any admissions or conversations of her husband relative to transactions concerning the certificate; but she is competent to testify to transactions relating to the certificate, such as the delivery of the certificate to her by her husband, the keeping of the certificate, the payment of dues and assessments by her with her own money, and the disappearance of the certificate while she was absent from home.